Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is in responsive to the application filed on 03/06/20. Claims 1-20 are pending.

Drawings
The Examiner contends that the drawings submitted on 03/06/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al (US 6614781 B1), hereinafter Elliot, in view of Hwang et al (US 9832684 B2), hereinafter Hwang.

Regarding claim 1, Elliot discloses a network slice instance processing method, comprising:
receiving, by a first network device, a first message sent by a second network device (receives an incoming call signaling message from the signaling network), wherein the first message requests that the first network device modify a first network slice subnet instance (NSSI) managed by the first network device, and wherein the first NSSI is shared by a plurality of network slice instances (NSIs) managed by different network devices (Claim 1) (This message does not contain any fields, the Request system receiving access server returns an NSI message) (table 147);
determining, by the first network device, whether the first NSSI is allowed to be modified (permitting modifications to the separate signaling network) (tags sent in the modify request should be returned in the modify accepted); and
performing, by the first network device, subsequent processing according to a determination of whether the first NSSI is allowed to be modified (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).
Elliot substantially discloses modification however does not explicitly discloses performing, by the first network device, subsequent processing according to a determination of whether the first NSSI is allowed to be modified; however, Hwang (modify a packet data connection of a user device of a first radio access network of a first technology) (Hwang) (modify a packet data connection of a user device of a first radio access network of a first technology, wherein the request is received from a core device, and the first condition comprises a condition for offloading a first radio access bearer of the first technology to a second radio access network of a second technology different from the first technology) (Hwang)
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Hwang into the teachings of Elliot.
One would have been motivated to do so, in order to enable creating a first condition based on a first indication comprised in a request to set up or to modify a packet data connection of a user device of a first radio access network of a first technology, as taught by Hwang.

Regarding claim 2, Elliot-Hwang discloses a method, further comprising performing, after the performing the subsequent processing:
sending, by the first network device, a second message to the second network device, wherein the second message is a response to the first message (sending a request to a route server sequencing) (sending data to configuration server sequencing diagram 1964 including message flows) (FIG. 19I and 29A).

Elliot-Hwang discloses a method, wherein the performing the subsequent processing comprises performing, in response to determining that the first NSSI is allowed to be modified: 
modifying, by the first network device, the first NSSI (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Regarding claim 4, Elliot-Hwang discloses a method, wherein the performing the subsequent processing based on a result of the determining comprises performing, in response to determining that the first NSSI is not allowed to be modified:
creating, by the first network device, a second NSSI (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Regarding claim 5, Elliot-Hwang discloses a method, further comprising performing, after the creating the second NSSI:
configuring, by the first network device, the second NSSI (provides a Configuration Server OOP Class Definition) (Elliot, FIG 7A).

Regarding claim 6, Elliot-Hwang discloses a method, wherein the configuring the second NSSI comprises: adding, by the first network device, the second NSSI to an NSI to which the first NSSI belongs; and
deleting the first NSSI from the NSI (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Elliot-Hwang discloses a method, further comprising performing, comprises performing, after determining that the first NSSI is not allowed to be modified:
sending, by the first network device, a third message to the second network device, wherein the third message carries first related requirement information of the second NSSI that needs to be created, wherein the first related requirement information indicates a support status of the first network device for a related requirement of the second NSSI (sends signaling messages to the signaling network) (send messages to the gateway sites through the data network) (Elliot FIG. 19I); and
receiving, by the first network device, a fourth message sent by the second network device, wherein the fourth message carries indication information indicating whether the first network device is allowed to create the second NSSI or whether the second network device accepts the first related requirement information (receiving an incoming signaling message from carrier facility 126 via signaling network 114, indicating an incoming call from calling party 102) (receiving and sending network management alarms and events via the simple network management protocol (SNMP) to network management component 118).

Regarding claim 8, Elliot-Hwang discloses a method, wherein the indication information carried in the fourth message is a negative indication, and wherein the fourth message further comprises second related requirement information, proposed by the second network device, of the second NSSI that needs to be created (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Regarding claim 9, Elliot-Hwang discloses a method, wherein the first message comprises identification information of the first NSSI and updated related requirement information of the first NSSI, wherein the updated related requirement information comprises a parameter associated with at least one of a service level agreement, a key performance indicator, a type of a network slice subnet, quality of service, a network topology, a resource requirement, or a network function related requirement (see Elliot claim 1).

Regarding claim 10, Elliot-Hwang discloses a method, comprising:
sending, by a second network device, a first message to a first network device, wherein the first message requests that the first network device modify a first network slice subnet instance (NSSI) managed by the first network device, and wherein the first NSSI is shared by a plurality of network slice instances (NSIs) managed by different network devices (sending a request to a route server sequencing) (sending data to configuration server sequencing diagram 1964 including message flows) (Elliot, FIG. 19I and 29A); and
receiving, by the second network device, a second message sent by the first network device, wherein the second message is a response to the first message (receiving and sending network management alarms and events via the simple network management protocol (SNMP) to network management component 118) Elliot).

Elliot-Hwang discloses a method, further comprising performing, wherein after the sending the sending the first message:
receiving, by the second network device, a third message sent by the first network device, wherein the third message carries first related requirement information of a second NSSI that needs to be created, wherein the first related requirement information indicates a support status of the first network device for a related requirement of the second NSSI; and sending, by the second network device, a fourth message to the first network device, wherein the fourth message carries indication information indicating whether the first network device is allowed to create the second NSSI or whether the second network device accepts the first related requirement information (receiving and sending network management alarms and events via the simple network management protocol (SNMP) to network management component 118) (Elliot).

Regarding claim 12, Elliot-Hwang discloses a method, wherein the sending the fourth message to the first network device comprises the sending, in response to the second network device not accepting the first related requirement information, the fourth message to the first network device with the indication information comprising a negative indication, and further with the fourth message comprising second related requirement information, proposed by the second network device, of the second NSSI that needs to be created (receiving and sending network management alarms and events via the simple network management protocol (SNMP) to network management component 118) (Elliot).

Claim 13 is corresponding system claim of method claim 1; therefore, is rejected under the same rationale.

Regarding claim 14, Elliot-Hwang discloses a system, wherein the first network device is further configured to send a second message to the second network device, wherein the second message is a response to the first message; and wherein the second network device is further configured to receive the second message (sending a request to a route server sequencing) (sending data to configuration server sequencing diagram 1964 including message flows) (FIG. 19I and 29A).

Regarding claim 15, Elliot-Hwang discloses a system, wherein the first network device is further configured to, when performing the subsequent processing, modify the first NSSI in response to the first network device determining that the first NSSI is allowed to be modified (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Regarding claim 16, Elliot-Hwang discloses a system, wherein the first network device is configured to, when performing the subsequent processing, create a second NSSI in response to the first network device determining that the first NSSI is not allowed to be modified (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Elliot-Hwang discloses a system, wherein the first network device is further configured to configure the second NSSI after creating the second NSSI (provides a Configuration Server OOP Class Definition) (Elliot, FIG 7A).

Regarding claim 18, Elliot-Hwang discloses a system, wherein the first network device is further configured to configure the second NSSI by:
adding, by the first network device, the second NSSI to an NSI to which the first NSSI belongs; and deleting the first NSSI from the NSI (create, delete, and modify connections in the H.323 gateway MP function) (Elliot).

Regarding claim 19, Elliot-Hwang discloses a system, wherein the first network device is further configured to send, in response to determining that the first NSSI is not allowed to be modified, a third message to the second network device, wherein the third message carries first related requirement information of the second NSSI that needs to be created, the first related requirement information indicating a support status of the first network device for a related requirement of the second NSSI (sending a request to a route server sequencing) (sending data to configuration server sequencing diagram 1964 including message flows) (FIG. 19I and 29A);
wherein the second network device is further configured to: 
receive the third message; and send a fourth message to the first network device, wherein the fourth message carries indication information indicating whether the first network device is allowed to create the second NSSI or whether the second network device accepts the first related requirement information and wherein the first  (receiving and sending network management alarms and events via the simple network management protocol (SNMP) to network management component 118).

Regarding claim 20, Elliot-Hwang discloses a system, wherein the second network device is further configured to send the fourth message to the first network device, in response to the second network device not accepting the related requirement information, with the indication information being a negative indication, and further with the fourth message comprising second related requirement information, proposed by the second network device, of the second NSSI that needs to be created (sending a request to a route server sequencing) (sending data to configuration server sequencing diagram 1964 including message flows) (FIG. 19I and 29A).

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TESFAY YOHANNES/ 5/21/21Primary Examiner, Art Unit 2441